 Fill in this information to identify the case:
 Debtor 1    Lonnie Jason Vaughn

 Debtor 2    Melissa Peek Vaughn

 (Spouse, if filing)

 United States Bankruptcy Court for the NORTHERN District of ALABAMA

 Case number 15-41960-JJR13

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: U.S. BANK TRUST, N.A., AS TRUSTEE FOR                           Court claim no. (if known): 5-1
LSF9 MASTER PARTICIPATION TRUST

Last 4 digits of any number you use to                                            Date of payment change: 4/1/2020
identify the debtor’s account: 2349                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $955.21
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         ■ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment: $197.12                             New escrow payment: $263.40


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         ■ No
         □ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:                                    New interest rate:

         Current principal and interest payment:           New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1

            Case 15-41960-JJR13                     Doc       Filed 02/24/20 Entered 02/24/20 09:53:00                              Desc Main
                                                              Document     Page 1 of 5
Debtor 1 Lonnie Jason Vaughn                                         Case number (if known) 15-41960-JJR13
           Print Name        Middle Name   Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

     /s/ _Erin Elam _____________________
                                       Date _____02/19/2020___________________
     Signature



  Print             _____Erin Elam ________________________________________                          Title   Authorized Agent for Creditor
                    First Name                    Middle Name       Last Name


  Company           Robertson, Anschutz, Schneid & Crane LLC


  Address           10700 Abbott's Bridge Road, Suite 170
                    Number       Street


                    Duluth GA 30097
                    City                                                 State       ZIP Code

  Contact Phone     470-321-7112                                                                     Email __eelam@rascrane.com ___________________________




Official Form 410S1                                    Notice of Mortgage Payment Change                                                     page 2

           Case 15-41960-JJR13                         Doc      Filed 02/24/20 Entered 02/24/20 09:53:00                              Desc Main
                                                                Document     Page 2 of 5
                                           CERTIFICATE OF SERVICE
                                         February 24, 2020
               I HEREBY CERTIFY that on ____________________________________________________________,
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
Carla M. Handy
Bond, Botes & Handy, P.C.
PO Box 948
Gadsden, AL 35902

Lonnie Jason Vaughn
4533 Mount Oak Road
Arab, AL 35016

Melissa Peek Vaughn
4533 Mount Oak Road
Arab, AL 35016

Linda Baker Gore
NON-PAYMENTS: P.O. Box 1338
Gadsden, AL 35902




                                                                          Robertson, Anschutz, Schneid & Crane LLC
                                                                          Authorized Agent for Secured Creditor
                                                                          10700 Abbott's Bridge Road, Suite 170
                                                                          Duluth, GA 30097
                                                                          Telephone: 470-321-7112
                                                                          Facsimile: 404-393-1425

                                                                          By: _________________________
                                                                               /s/ Gisela Arriola
                                                                               Gisela Arriola
                                                                               Email: garriola@rascrane.com




Official Form 410S1                   Notice of Mortgage Payment Change                              page 3

        Case 15-41960-JJR13         Doc     Filed 02/24/20 Entered 02/24/20 09:53:00               Desc Main
                                            Document     Page 3 of 5
                                                          Representation of Printed Document

                                        Caliber Home Loans, Inc.
                                        P.O. Box 619063
                                                                                        ESCROW ACCOUNT DISCLOSURE STATEMENT
                                        Dallas, TX 75261-9063
                                                                                             Statement Date:                                               01/27/2020
                                                                                             Loan Number:
                                                                                             Current Payment Amount:                                          $888.93
                                                                                             New Payment Amount:                                              $955.21
                                                                                             New Payment Effective Date:                                   04/01/2020

                                                                                             Property Address: 4533 MOUNT OAK ROAD
                                                                                                                   ARAB AL 35016
          LONNIE JASON VAUGHN
          MELISSA P VAUGHN
          C/O CARLA M HANDY
          PO BOX 948
          GADSDEN AL 35902-0948




     Hello!
     At Caliber Home Loans, we examine your escrow account at least annually to make sure there is enough money in your account to cover your tax and/or
     insurance payments. This review accounts for any increases or decreases in your taxes or insurance that can result in changes to your payment amount.
     The following outlines your actual escrow account activity since your previous disclosure or initial disclosure and the anticipated activity for the next 12
     months.
     Based on our review, you have a shortage of $500.97. A shortage occurs when the anticipated escrow account balance falls short of the required balance.
     To view differences between your current payment and new payment, please refer to Section 1 below. To view changes in your escrow account, please
     refer to Section 3 of this statement. Your projected shortage was calculated based on the information in Section 2 below. Section 2 includes changes that
     are anticipated over the next 12 months, while Section 3 displays your history as of the last escrow analysis.


 Section 1 - Payment Breakdown
     This section provides a breakdown of both your current and new payment which will become effective 04/01/2020.

                                                                                                             New Payment
                                  Payment Breakdown                             Current Payment            Effective 04/01/20
                                  Principal & Interest                     $          691.81        $              691.81
                                  Base Escrow Payment                      $          197.12        $              221.66
                                  Shortage Payment                         $             0.00       $               41.74
                                  Surplus Adjustment                       $             0.00       $                0.00
                                  TOTAL                                    $          888.93        $              955.21
                               If you utilize a bill paying service, please notify them of the payment changes scheduled to occur.

 Section 2 - Shortage Calculation & Anticipated Escrow Activity
     This section displays information regarding your shortage and anticipated escrow activity for the next 12 months.
     Your shortage was calculated by taking the difference between your anticipated escrow balance and your required balance at the projected lowest point of
     your anticipated balance over the next 12 months. These balances are identified in the chart below in red next to the following symbol (>).
     Your shortage has already been spread over 12 months, however you have the option of paying your shortage in full using the coupon attached below or by
     calling 1-800-401-6587 to have it spread over additional months.
                     ANTICIPATED ESCROW BALANCE ($57.65) – MINIMUM REQUIRED BALANCE $443.32 = SHORTAGE AMOUNT $500.97
                                                  SHORTAGE AMOUNT/12 = $41.74 per month
     To ensure your account maintains enough money for future tax and insurance payments, a cushion is maintained on your loan when applicable, to help
     avoid a negative balance in your escrow account. This cushion may include up to two months’ worth of your base escrow payment to cover increases in
     your tax or insurance payments. Your escrow balance should not fall below $443.32, which is your cushion amount and required balance. (Mortgage
     insurance is not included in your cushion calculation.)
       Anticipated        Anticipated
        Month of           Payments            Disbursements                                                                Anticipated        Required
        Activity          To Escrow            From Escrow             Description                                            Balance           Balance
                                                                                                Starting Balance             $1,008.11         $1,509.08
         04/2020           $221.66                  $.00                                                                     $1,229.77         $1,730.74
         05/2020           $221.66                  $.00                                                                     $1,451.43         $1,952.40
         06/2020           $221.66                  $.00                                                                     $1,673.09         $2,174.06
         07/2020           $221.66                  $.00                                                                     $1,894.75         $2,395.72
         08/2020           $221.66                  $.00                                                                     $2,116.41         $2,617.38
         09/2020           $221.66               -$2,395.72         HOMEOWNER INS                                             -$57.65           $443.32     >
         10/2020           $221.66                  $.00                                                                      $164.01           $664.98
         11/2020           $221.66                  $.00                                                                      $385.67           $886.64
         12/2020           $221.66                -$264.25            COUNTY TAX                                              $343.08           $844.05
         01/2021           $221.66                  $.00                                                                      $564.74          $1,065.71
                                                                      (Continued on the Back)
                                                                       q       DETACH HERE      q

                                         Return this coupon and the amount shown below to pay your shortage in full.

                                                               Shortage Payment Coupon
                                                                                                  LOAN NUMBER                   SHORTAGE AMOUNT
     LONNIE JASON VAUGHN
                                                                                                                                          $500.97
Please write your loan number on your check and mail to:
                                                                                     Your escrow disclosure indicates a shortage of $500.97. For
                                                                                     your convenience, we have spread this amount over 12
CALIBER HOME LOANS                                                                   months and included it in your new monthly payment, effective
P.O. BOX 650856                                                                      April 1, 2020. However, you may choose to pay it in full and
DALLAS, TX 75265-0856                                                                reduce your new monthly payment to $913.47. If you choose
                                                                                     to pay this shortage in full now, please detach this coupon, and
                                                                                     mail it along with your check in the enclosed shortage
                                                                                     envelope. After your one time full escrow shortage payment is
                                                                                     received your new payment will be adjusted accordingly.



              Case 15-41960-JJR13                        Doc   Filed 02/24/20 Entered 02/24/20 09:53:00                                     Desc Main
                                                               DocumentInternet
                                                                             Page  4 of 5
                                                                                Reprint
Perf Page

Section 2 - Shortage Calculation & Anticipated Escrow Activity (continued)
 Anticipated        Anticipated
  Month of           Payments               Disbursements                                                         Anticipated         Required
  Activity          To Escrow               From Escrow          Description                                        Balance            Balance
  02/2021             $221.66                    $.00                                                               $786.40           $1,287.37
  03/2021             $221.66                    $.00                                                              $1,008.06          $1,509.03
                             For assistance with your payment, please contact Caliber Customer Service at 1-800-401-6587.




Section 3 - Escrow Account History
      This section itemizes your actual escrow account history since your last escrow analysis or initial disclosure. By comparing previous projections with
      actual payments and disbursements, you can determine where a difference may have occurred. An asterisk (*) indicates a difference in either the
      amount or date.
      When applicable, the letter ‘E’ beside an amount indicates that a payment or disbursement has not yet occurred, but is estimated to occur as shown.
               Anticipated                   Anticipated                                  Actual
  Month          Escrow      Actual Escrow Disbursements                              Disbursements                                  Anticipated        Actual
of Activity     Payments       Payments     From Escrow            Description         From Escrow           Description               Balance         Balance
                                                                                                          Starting Balance            $1,339.77        -$663.60
 04/2019        $197.12           $193.12            $.00                                  $.00                                       $1,536.89        -$470.48
 05/2019        $197.12           $193.37            $.00                                  $.00                                       $1,734.01        -$277.11
 06/2019        $197.12             $.00             $.00                                  $.00                                       $1,931.13        -$277.11
 07/2019        $197.12             $.00             $.00                                  $.00                                       $2,128.25        -$277.11
 08/2019        $197.12           $354.01            $.00                               -$2,395.72       HOMEOWNER INS          *     $2,325.37       -$2,318.82
 09/2019        $197.12           $194.86         -$2,128.25    HOMEOWNER INS              $.00                                        $394.24        -$2,123.96
 10/2019        $197.12           $194.86            $.00                                  $.00                                        $591.36        -$1,929.10
 11/2019        $197.12             $.00             $.00                                -$264.25           COUNTY TAX          *      $788.48        -$2,193.35
 12/2019        $197.12           $194.86          -$237.25       COUNTY TAX               $.00                                        $748.35        -$1,998.49
 01/2020        $197.12           $422.37            $.00                                  $.00                                        $945.47        -$1,576.12
 02/2020        $197.12             $.00             $.00                                  $.00                                       $1,142.59       -$1,576.12
 03/2020        $197.12             $.00             $.00                                  $.00                                       $1,339.71       -$1,576.12


Section 4 - Questions
      For questions regarding your statement, please contact Caliber Customer Service at 1-800-401-6587. Our business hours are Monday through Friday,
      8:00 AM to 7:00 PM CST. Please also visit our website at www.caliberhomeloans.com.




     Notice to Consumers presently in Bankruptcy or who have received a Bankruptcy Discharge: If you are a debtor
     presently subject to a proceeding in Bankruptcy Court, or if you have previously been discharged from this debt by
     a Federal Bankruptcy Court, this communication is not an attempt to collect a debt but is sent for informational
     purposes only or to satisfy certain Federal or State legal obligations.




              Case 15-41960-JJR13                     Doc      Filed 02/24/20 Entered 02/24/20 09:53:00                                Desc Main
                                                               Document     Page 5 of 5
